Citation Nr: 1401007	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-33 808	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as due to service-connected diabetes mellitus.

2.  Entitlement to an initial rating greater than 30 percent effective April 14, 2009, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted, in pertinent part, the Veteran's claim of service connection for PTSD and assigned a 50 percent rating effective May 31, 2007, and denied the Veteran's claims of service connection for hypertension and for erectile dysfunction.  The Veteran disagreed with this decision in April 2008.  He perfected a timely appeal in October 2008.

In a May 2009 rating decision, the RO reduced the disability rating assigned for the Veteran's service-connected PTSD from 50 percent to 30 percent effective April 14, 2009 (the date of a VA psychiatric examination).  

A Travel Board hearing was held at the RO in March 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  The Veteran testified on the record at this hearing that he was withdrawing his appeal for an initial rating greater than 50 percent prior to April 14, 2009, for service-connected PTSD.  See Board hearing transcript dated March 11, 2010, at pp. 2-3.

In June 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In an October 2011 rating decision, the RO granted the Veteran's claim of service connection for hypertension and assigned a zero percent (non-compensable) rating effective May 31, 2007.  There is no subsequent correspondence from the Veteran expressing disagreement with the rating or effective date assigned.  Accordingly, an issue relating to hypertension is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).


FINDINGS OF FACT

1.	The Veteran (the appellant in this case) had active service from March 1968 to January 1970, including in combat in the Republic of Vietnam.

2.	On November 7, 2013, the Board was notified by the Social Security Administration that the appellant died in October 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


